In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   (Filed: August 17, 2016)

* * * * * * * * * * * * * *                            UNPUBLISHED
ASHLEY HOUSE,                                  *
                                               *       No. 15-1124V
               Petitioner,                     *
                                               *
v.                                             *       Chief Special Master Dorsey
                                               *
SECRETARY OF HEALTH                            *       Motion for Attorneys’ Fees & Costs;
AND HUMAN SERVICES,                            *       Reasonable Amount to Which Respondent
                                               *       Does Not Object.
               Respondent.                     *
                                               *
* * * * * * * * * * * * * *
Amber Diane Wilson, Maglio, Christopher & Toale, Washington, DC, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On October 5, 2015, Ashley House (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et seq. (2012) (“Vaccine Act”).2
Petitioner alleged that she suffered from Guillain-Barre Syndrome (“GBS”) as a result of an
influenza vaccination she received on September 16, 2014. Petition at ¶¶ 2,4. On May 18, 2016,
the undersigned issued a decision in favor of petitioner based on a stipulation.

       On August 16, 2016, petitioner filed an Unopposed Motion for Attorneys’ Fees and
Costs. Unopposed Motion (“Pet’r’s Mot.”) dated August 16, 2016 (ECF No. 31). According to

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision
to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.

                                                   1
this motion, respondent does not object to a total award of attorneys’ fees and costs in the
amount of $14,063.28. In accordance with General Order #9, petitioner stated that she did not
incur any out-of-pocket expenses related to the litigation.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s fee request, the undersigned GRANTS petitioner’s motion for
attorneys’ fees and costs.

        Accordingly, an award should be made in the form of a check jointly payable to
petitioner, Ashley House, and petitioner’s attorney, Amber D. Wilson, in the amount of
$14,063.28.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT in accordance with this decision.3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2